

117 HR 5406 IH: Biological Intelligence Organization and Attribution Act
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5406IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Swalwell introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Homeland Security, Natural Resources, Foreign Affairs, Financial Services, Ways and Means, Veterans' Affairs, the Judiciary, Intelligence (Permanent Select), and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the development of a plan for the establishment of an interagency biodefense task force on the attribution of certain biological events, and for other purposes.1.Short titleThis Act may be cited as the Biological Intelligence Organization and Attribution Act. 2.Plan for establishment of interagency biodefense task force on biological attribution(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the officials described in subsection (e) shall jointly develop a plan for the establishment of an interagency biodefense task force to support and inform decision making based on biological attribution.(b)ElementsThe plan developed under subsection (a) shall include the following:(1)A description of the biological attribution duties of the task force, including an identification of the following:(A)The extent and nature of involvement, if any, of the task force (or the member agencies of the task force) in the collection, analysis, or distribution of intelligence, or other information, relevant to the attribution of biological events, including any interagency coordination functions related to such collection, analysis, or distribution.(B)The level and type of biological events that may trigger an attribution determination by the task force (or the member agencies of the task force) regarding the source, cause, or origin of the event.(C)The process of the task force for making an attribution determination as specified in subparagraph (B). (D)In making such an attribution determination, the extent to which the task force shall—(i)ensure the accuracy, reliability, timeliness, credibility, and defensibility of such intelligence, information, and evidence, including by meeting applicable evidentiary standards; and(ii)address national security considerations.(E)The reporting structure for the task force following such a determination, including the reporting structure if the task force has determined the source, cause, or origin of a biological event to be an act of biological warfare or bioterrorism.(F)The extent and nature of involvement of the task force in national security decision making following such a determination, including a description of how the task force shall support and inform the decision making.(G)Any other coordination functions to be carried out by the task force, including—(i)functions relating to intelligence and information sharing with agencies other than member agencies with responsibilities for biodefense; and(ii)the conduct of coordinated exercises relating to biological attribution determinations, decision making following such determinations, and ensuring that such decisions are defensible.(2)A description of the specific roles of each member agency of the task force in carrying out the duties under paragraph (2).(3)A description of any additional authorities or resources that may be necessary for the task force to carry out such duties.(4)A description of how the national biodefense strategy and implementation plan under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104), including any updates to such plan made pursuant to section 364 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (6 U.S.C. 106), may require revision or further update in consideration of the establishment, and subsequent performance of duties, of the task force.(5)A description of how the task force may, or shall, contribute to the biennial review of such strategy and the further update of such implementation plan.(c)Submission to CongressNot later than 180 days after the date of the enactment of this Act, the officials described in subsection (e) shall submit to the appropriate congressional committees the plan required under subsection (a).(d)EstablishmentNot later than 90 days after the date of the submission of the plan pursuant to subsection (c), the officials described in subsection (e) shall establish the interagency biodefense task force in accordance with such plan.(e)Covered officialsThe officials described in this subsection are the following:(1)The Secretary of Agriculture.(2)The Secretary of Defense.(3)The Secretary of Energy.(4)The Secretary of Health and Human Services.(5)The Secretary of Homeland Security,(6)The Secretary of the Interior.(7)The Secretary of State.(8)The Secretary of Treasury.(9)The Secretary of Veterans Affairs.(10)The Attorney General.(11)The Director of National Intelligence.(12)The Director of the Central Intelligence Agency.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, the Committee on Homeland Security and Governmental Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives.